DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Species 1 (Figure 1) and indicated Species 1 and 5 (Figures 1 and 5, respectfully) “have the same structure and are obvious variants of each other” (19 May 2022 Remarks, page 3/3). In view of the foregoing, Species 1 and 5 will be examined together, wherein Species 5 (Fig. 5) will be treated as, by applicant’s own admission, the same as and an obvious variant of Species 1 (Fig. 1). 

Claims 1-20 are pending, with claims 1-15 and 18-20 being considered in the present Office action. Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Suenaga et al. (US 2005/0117278) as evidenced by Perkins (NPL 2017; https://www.snexplores.org/article/explainer-batteries-capacitors), hereinafter Suenaga and Perkins.
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: Prove the primary reference contains an "enabled disclosure”. See MPEP 2131.01. In this case, Perkins is used to show the primary reference contains an enabled disclosure with respect to the term “secondary” (claim 1, line 1). More details are provided in the rejection.
Note: Figure 4 has been annotated to point out the claimed limitations.

    PNG
    media_image1.png
    772
    1053
    media_image1.png
    Greyscale

Regarding Claim 1, Suenaga teaches a battery (e.g., pictured in Fig. 4) comprising a substrate (5) defining a first through hole (“first hole”) and a second through hole (“second hole”) spaced apart from each other (see e.g., para. [0025] and annotated Fig. 4); a battery cell (1) on a first surface (annotated in Fig. 4) of the substrate (5), the battery cell (1) including a positive electrode (22), a separator (23) and a negative electrode (21), see e.g., Fig. 7, para. [0003]; an adhesive layer (52, e.g., metal paste) on a second surface (annotated in Fig. 4) of the substrate (5) opposite to the first surface (see also Fig. 5), the adhesive layer (52) together with the substrate (5) and the battery cell (1) being attached to an object (i.e., circuit board) outside of the battery, see e.g., para. [0033]; a first electrode terminal (42) including a first end (32) electrically connected to the positive electrode (22) of the battery cell and a second end (62) which is opposite to the first end (32) electrically connected to the positive electrode (22), the second end (62) of the first electrode terminal (42) being exposed to the outside of the battery at the first through hole of the substrate (5), see e.g., Figs. 2-5 and 7-8; and a second electrode terminal (41) including a first end (31) electrically connected to the negative electrode (21) of the battery cell (1) and a second end (61) which is opposite to the first end (31) connected to the negative electrode (21), the second end (61) of the second electrode terminal (41) being exposed to the outside of the battery at the second through hole of the substrate (5), see e.g., Figs. 2-5 and 7-8. 
As detailed above, all of the feature of claim 1 are taught by Suenaga, hence Suenaga teaches a “battery” (claim 1, line 1). The term “secondary” in the art typically refers to a device that can be recharged. Perkins discloses “since capacitors store their energy as an electric field rather than in chemicals that undergo reactions, they can be recharged over and over again”, page 5/6, second paragraph. In view of the foregoing, Suenaga’s teaching of a “capacitor” anticipates “secondary”, as evidenced by Perkins.
Element 1 of Suenaga is connected to the circuit board via terminals (61, 62) and junctions (52, 52) by soldering or metal paste, see e.g., para. [0033]. Considering solder can be desoldered (i.e., melting solder to remove joints), the connection of element 1 of Suenaga to the object (i.e., circuit board) is considered removable, hence removably attached, as claimed.
Regarding Claim 2, Suenaga teaches the second end (62) of the first electrode terminal (42) and the second end (61) of the second electrode terminal (41) are exposed to the outside of the secondary battery at the second surface of the substrate (5), see annotated Fig. 4.
Regarding Claim 3, Suenaga teaches the first electrode terminal (42) and the second electrode terminal (41) are spaced apart from each other within the substrate (5), see e.g., Fig. 4.
Regarding Claims 4 and 5, Suenaga teaches the first electrode terminal (42) or the second electrode terminal (41) comprises a protruding portion protruding from the substrate (5) to be disposed outside the substrate (protruding portions are in indentations 51, see e.g., Fig. 4), wherein the protruding portion protrudes from the second surface of the substrate, see e.g., annotated Fig. 4.
Note: Figure 5 has been annotated to point out the claimed limitations.

    PNG
    media_image2.png
    847
    964
    media_image2.png
    Greyscale

Regarding Claim 6, Suenaga show a thickness of the protruding portion (in indentation 51) is equal to or greater than a thickness of the adhesive layer (52), see e.g., annotated Fig. 5 where a dashed double headed arrow and a solid double headed arrow represent a thickness of the protruding portion (in 51) and the adhesive layer (52), respectfully. Moreover, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04, IV., A. In this case, one having ordinary skill in the art would not have expected the claimed relative dimensions to perform differently from the prior art device; hence, the claimed device is not patentably distinct from the prior art device.
Regarding Claim 7, Suenaga teaches the adhesive layer (52) is provided on a region (annotated in Fig. 5) of the second surface of the substrate (5) which surrounds the first electrode terminal (42) and the second electrode terminal (41), and the second end (62) of the first electrode terminal (42) and the second end (61) of the second electrode terminal (41) are each exposed outside the adhesive layer (52) to be exposed to the outside of the secondary battery.
Regarding Claim 8, Suenaga teaches the adhesive layer (52) is provided on a region (labelled in annotated Fig. 5) of the second surface of the substrate (5) which is between the first electrode terminal (42(62)) and the second electrode terminal (41(61)), and the second end (62) of the first electrode terminal (42) and the second end (61) of the second electrode terminal (41) are each exposed outside the adhesive layer (52) to be exposed to the outside of the secondary battery. See e.g., Figs. 4-5.
Regarding Claim 11-12, Suenaga teaches a protective layer (8) comprising an organic film (i.e., fluororesin, silicon resin) which seals the battery cell (1) on the substrate (5), see e.g., Fig. 4 and para. [0032].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suenaga, as evidenced by Perkins (as cited in the rejection of claim 1), in view of Peterson et al. (WO 2014/165111), hereinafter Peterson.
Regarding Claim 9, Suenaga does not teach the adhesive (52) connecting element 1 to the circuit board (see e.g., para. [0033]) is a silicone adhesive. However, Peterson teaches bonding battery 132 to PC board 138 via silicone, para. [0120]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would be obvious to one having ordinary skill in the art to use silicone adhesive to connect the battery to the circuit board because such a connection is known and yields nothing more than predictable results.  

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga and Perkins (as cited above in the rejection of claim 1).
Regarding Claim 10, Suenaga teaches the substrate (5) is an insulating resin material, see e.g., para. [0025]. Considering the thickness thereof (i.e., h8 = 0.5 mm or less, see e.g., Table under para. [0035]) and that the element (1) is considered “thin” (para. [0039]), one of ordinary skill in the art would expect the resin substrate has flexibility.
Regarding Claim 15, Suenaga teaches all of the features of Species 1, Fig. 1, as set forth in the rejection of claim 1. Claim 15 recites the feature of Fig. 5, which applicant admitted has the same structure and an obvious variant of Fig. 1 (19 May 2022 Remarks, page 3/3). In view of the foregoing, Suenaga teaches the features of claim 15 because, by applicant’s own admission, claims 1 and 15 have the same structure and are obvious variants of each other.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga and Perkins (as cited above in the rejection of claim 1) in view of Mitsui et al. (JP2003142335), hereinafter Mitsui.
Regarding Claim 13, Suenaga does not teach a metal material covered by the resin layer (8). However, Mitsui teaches a metal material (8) covered by a resin layer (9) maintains airtightness of the element (6). It would be obvious to one having ordinary skill in the art Suenaga utilize a metal material covered by a resin layer because the resulting airtightness would prevent moisture vapor from entering the element. 

Claims 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga as evidenced by Perkins (as cited in the rejection of claim 1) in view of Mulier et al. (US 5,314,451), and Forsell (WO 2009/051541), hereinafter Mulier and Forsell.
Regarding Claim 14, Suenaga does not teach the object outside the battery comprises an electronic apparatus disposed in a living body.
Regarding Claims 18-19, Suenaga does not teach the battery detailed in claim 1 electrically connectable to and disconnectable from a power receiving module of an apparatus inside a living body, wherein the power receiving module is operable through power supplied from the battery. 
Relevant to claims 14 and 18-19, Mulier teaches an electronic apparatus (i.e., implantable pacemaker 130(230)) having a power receiving module (i.e., circuitry in housing (e.g., 234) of the pacemaker (e.g., (230)) operable through power supplied from a detachable battery (100(200)). Mulier teaches implantable medical devices advantageously include detachable and replaceable batteries because different sized batteries can be utilized in accordance with patients’ individual needs. Moreover, when the battery in a battery powered implantable medical device fails, the battery can be replaced without replacing the device itself. See e.g., cols. 1, 5-7, and claims. Forsell teaches implantable medical devices are well known to one of ordinary skill in the art to support, stimulate or control various body functions of a living human. The medical device necessitates electric power for its operation, hence includes implanted electrical energy storage., see e.g., page 2/56. 
With respect to claim 14, it would be obvious to one having ordinary skill in the art the battery of Suenaga is attached to an electronic apparatus (implantable medical device) disposed in a living body because the medical device is able to operate, thereby able to support, stimulate or control various body functions of a living human. It would be obvious to one having ordinary skill in the art the battery is removably attachable from the medical device because if the battery of the battery powered implantable medical device fails, the battery can be replaced without replacing the device itself; further, detachable and replaceable batteries are advantageous because they allow for the selection of different sized batteries in accordance with patients’ individual needs.  
With respect to claims 18-19, it would be obvious to one having ordinary skill in the art a battery is electrically connected to the power receiving module of an electronic apparatus (i.e., medical device) to provide electric power for its operation. It would be obvious to one having ordinary skill in the art the battery is connectable and disconnectable (detachable) so that once the battery fails it can be replaced without replacing the device itself and the battery size maybe selected in accordance with patients’ individual needs. It would further be obvious to one having ordinary skill in the art the medical device is inserted into a living body (hence the power receiving module is inserted in the living body) to support, stimulate and control various body functions of a living body.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suenaga, as evidenced by Perkins (as cited in the rejection of claim 1), Forsell, and Mulier (as cited in the rejection of claims 18-19) in view of Eggen et al. (US 2016/0310723), hereinafter Eggen.
Regarding Claim 20, Suenaga was modified by Mulier and Forsell to teach the power receiving module (see e.g., the rejection of claims 18-19). Mulier shows leads 140, 142, and 144 (col. 6 of Mulier) extending from the power receiving module but does not explicitly disclose the leads include a wearable device. However, Eggen explicitly shows that the lead 30(130, 330) implants/anchors into/onto the desired pacing site with a wearable device (i.e., fixation member 120(320)), see e.g., paras. [0042] and [0056], Figs. 3B and 5. It would be obvious to one having ordinary skill in the art the power receiving module of the implantable medical device includes a wearable device (i.e., fixation member) to anchor the electrode of the power receiving module to allow the implantable medical device to support, stimulate and control various body functions of a living body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729